By the Court.

It is necessary to the validity of the discharge
relied on in this case, that the previous steps pointed out by the statute be pursued. It is, however, to be presumed, until the contrary is proved, that the brigadier-general would not grant the discharge until he had satisfactory evidence that the other officers had * been applied to, and had unreasonably refused the party a discharge.
In the case of the Commonwealth vs. Smith, it was ascertained that those previous steps had not been taken. It was not so here ; so the presumption remains without impeachment.

Proceedings quashed.